JOSEPH RYDER, ET UX
v.
SAFEWAY INSURANCE COMPANY OF LOUISIANA, ET AL.
No. 08 01122-CW.
Court of Appeals of Louisiana, Third Circuit.
February 4, 2009.
Not Designated for Publication
DARREL DEE RYLAND, Attorney at Law.
DANIKA A. BENJAMIN, Attorney at Law.
JOSEPH BLAISE TREUTING, Attorney at Law.
WESLEY KYLE ELMER, Attorney at Law.
Before Judges COOKS, DECUIR, SULLIVAN, PICKETT and GREMILLION.
As counsel of record in the captioned case, you are hereby notified that the application for rehearing filed by Joseph Ryder, et ux has this day been DENIED.
Cooks, J., would grant.
Gremillion, J., would grant.